Exhibit 99.3 Consolidated financial highlights Consolidated Three months ended December 31, Year ended December 31, ($ 000s except per unit data) % Change % Change Revenue (net of royalties and financial derivative instruments) from continuing operations $ $ ) $ $ ) Funds flow from Provident Upstream operations (1) $ $ ) $ $ ) Funds flow from Provident Midstream operations (1) 60 ) Funds flow from continuing operations (1) $ $ (7 ) $ $ ) Per weighted average unit – basic and diluted $ $ (9 ) $ $ ) Distributions to unitholders $ $ ) $ $ ) Per unit $ $ ) $ $ ) Percent of funds flow from continuing operations paid out as declared distributions 62
